EXHIBIT 10.2
 

 
[LETTERHEAD]



FINANCIAL ADVISORY AGREEMENT


                                                                                                           February
8, 2016


Great Basin Scientific, Inc.
Attn: Jeff Rona, Chief Financial Officer
2441 South 3850 West
Salt Lake City, UT 84120




Dear Mr. Rona:


The purpose of this letter (the “Agreement”) is to confirm the engagement of
Dawson James Securities, Inc. (“Dawson”) by Great Basin Scientific, Inc. (the
“Company”) to render financial advisory services to the Company.


1. Engagement of Consultant.  The Company hereby engages Dawson and Dawson
hereby agrees to render services to the Company as a corporate finance
consultant.


2. Services.  During the term of this Agreement, Dawson shall provide advice to,
and consult with, the Company concerning business and financial planning,
corporate organization and structure, and private and public equity and debt
financing, and such other matters as the parties may mutually agree to with
respect to the Company’s financial interests during the term of this
Agreement.  Such advice and consultation is hereinafter referred to as
“Financial Services”.  The Financial Services shall be provided to the Company
in such form, manner and place as the parties mutually agree.  Dawson shall not
by this Agreement be prevented or barred from rendering services of the same or
similar nature, as herein described, or services of any nature whatsoever for,
or on behalf of, persons, firms, or corporations other than the Company.


3. Term.  The term of this Agreement shall be a period commencing on the date of
this Agreement and continuing through February 28, 2017 (the “Term”).


4. Compensation.  As compensation for the Financial Services, the Company shall
pay Dawson $200,000 upon execution of the Agreement and an amount equal to
$50,000 per month, payable by the 1st day of each month during the term of this
Agreement, with the first such payment due March 1, 2016 (for an aggregate
payment of $800,000).


5. Limitation on Services.  Dawson acknowledges and agrees that in providing its
Financial Services to the Company it will at all times act as an independent
financial adviser and shall not engage in, nor be affiliated with any entity
that is engaged in, the solicitation or distribution of any offering of the
Company (“Restricted Services”) unless specifically engaged to provide such
Restricted Services in a separate agreement with the Company. Dawson
acknowledges and agrees that it has not and will not provide any Financial
Services, Restricted Services or other consulting or financial advice to



         
 
 

--------------------------------------------------------------------------------

 
 
the Company in any way in relation to the Company’s currently contemplated
offering on Form S-1 (333-207761).


6. Disclaimer of Responsibility for Acts of the Company.  The obligations of
Dawson described in this Agreement consist solely of Financial Services to the
Company.  In no event shall Dawson be required by this Agreement to act as the
agent of the Company or otherwise to represent or make decisions for the
Company.  The Company hereby acknowledges that Dawson is not a fiduciary of the
Company.  All final decisions with respect to acts of the Company or its
affiliates, whether or not made pursuant to or in reliance upon information or
advice furnished by Dawson hereunder, shall be those of the Company or such
affiliates, and Dawson shall under no circumstances be liable for any expense
incurred or loss suffered by the Company as a consequence of such decisions.


7. Indemnification.  The Company shall indemnify and hold Dawson and its
representatives and agents (including, but not limited to, its attorneys and
advisors) (together, the “Dawson Indemnified Parties”), harmless against any and
all liabilities, claims and lawsuits, including any and all awards and/or
judgments to which they may become subject under the Securities Act of 1933, as
amended, or any other federal or state statute, or at common law or otherwise,
insofar as said liabilities, claims and lawsuits (including awards and/or
judgements) arise out of or are in connection with this Agreement, except to the
extent such liabilities, claims and lawsuits are due primarily to Dawson’s gross
negligence or misconduct.  In addition, the Company shall also indemnify and
hold the Dawson Indemnified Parties harmless against any and all costs and
expenses, including reasonable legal fees incurred or related to the foregoing,
and shall promptly advance Dawson such costs and expenses as incurred.  Dawson
shall give the Company prompt notice of any such liability, claims or lawsuit
which it contends is the subject matter of Dawson’s right to indemnification
hereunder and the Company thereupon shall be granted the right to take any and
all necessary and proper action, at its sole cost and expense, with respect to
such liability, claim or lawsuit, excepting therefrom any and all proceedings or
hearings before any regulatory bodies and/or authorities.


8. Termination. This Agreement shall not be terminated without the prior written
consent of Dawson.


9. Amendment.  No amendment to this Agreement shall be valid unless such
amendment is in writing and is signed by authorized representatives of all the
parties to this Agreement.


10. Waiver.  Any of the terms and conditions of this Agreement may be waived at
any time and from time to time in writing by the party entitled to the benefit
thereof, but a waiver in one instance shall not be deemed to constitute a waiver
in any other instance.  A failure to enforce any provision of this Agreement
shall not operate as a waiver of this provision or of any other provision
hereof.


11. Severability.  In the event that any provision of this Agreement shall be
held to be invalid, illegal, or unenforceable in any circumstances, the
remaining provisions shall nevertheless remain in full force and effect and
shall be construed as if the unenforceable portion or portions were deleted.
 
 

 
 
 

--------------------------------------------------------------------------------

 
10. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.  Any
attempt by either party to assign any rights, duties, or obligations which may
arise under this Agreement without the prior written consent of the other party
shall be void.


11. Governing Law and Arbitration.  The validity, interpretation and
construction of this Agreement and each part thereof will be governed by the
laws of the State of New York, without giving effect to its conflict of law
principles or rules.  If a dispute or claim shall arise with respect to any of
the terms or provisions of this Agreement, or with respect to the performance by
any of the parties under this Agreement, including but not limited to securities
activity and financing advice, then the parties agree to submit the dispute to
binding and non-appealable arbitration in a venue located in New York, NY in
accordance with the rules of the American Arbitration Association.  The
prevailing party shall be reimbursed by the nonprevailing party for all
reasonable attorney's fees and costs (including all arbitration costs) incurred
by the prevailing party in resolving such dispute.  Any award rendered in
arbitration may be enforced in any court of competent jurisdiction.


12. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which may be deemed an original and all of which together will
constitute one and the same instrument.


13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Financial Services, and neither party is relying on
any agreement, representation, warranty, or other understanding not expressly
stated herein with respect to the Financial Services.


DAWSON JAMES SECURITIES, INC.


By:  /s/ Thomas W. Hands            
Name: Thomas W. Hands
Title:    President
Wire Instructions:




ACCEPTED & AGREED TO:


GREAT BASIN SCIENTIFIC, INC.




By:  /s/ Ryan Ashton            
Name:  Ryan Ashton
Title: Chief Executive Officer
 

 
 
 
 
 

--------------------------------------------------------------------------------

 